DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2022/0231732) in view of Guan (US 2021/0168714).

2.	As per claim 1, Guo teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions (Guo, ¶0032); and one or more processors communicatively coupled with the transceiver and the memory (Guo, ¶0032), wherein the one or more processors are configured to: transmit, to a base station, an indication that the apparatus is to activate or deactivate at least one of a plurality of antenna panels (Guo, ¶0082).
Guan teaches activate or deactivate the at least one of the plurality of antenna panels according to an action time at which the apparatus is to activate or deactivate the at least one of the plurality of antenna panels (Guan, ¶0005 – 0009). Therefore, taking the combined teaching of Guo and Guan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving performance and save power by exchanging antenna panel parameters.

3.	Claim 15, is similarly analyzed as claim 1 for obviousness reason discussed above. 
4.	As per claim 2, Guo in view of Guan teaches the apparatus of claim 1, wherein the one or more processors are further configured to receive, from the base station, the action time in radio resource control (RRC) signaling, a media access control (MAC)-control element (CE), or downlink control information (Guan, ¶0154).
5.	Claim 16, is similarly analyzed as claim 2 for obviousness reason discussed above. 
6.	As per claim 3, Guo in view of Guan teaches the apparatus of claim 1, wherein the action time is determined based on a capability to activate or deactivate the at least one of the plurality of antenna panels within a fixed duration of time after a start reference time (Guan, ¶0022 0008 0009).
7.	Claim 17, is similarly analyzed as claim 3 for obviousness reason discussed above. 
8.	As per claim 4, Guo in view of Guan teaches the apparatus of claim 3, wherein the start reference time is at an end of at least one of: transmitting, to the base station, the indication; receiving, from the base station, an approval of the indication (Guan, ¶0022); or transmitting, to the base station, an acknowledgement of receiving, from the base station, the approval of the indication (Guan, ¶0022).
9.	Claim 18, is similarly analyzed as claim 4 for obviousness reason discussed above. 
10.	As per claim 5, Guo in view of Guan teaches the apparatus of claim 4, wherein the one or more processors are further configured to determine whether the start reference time is valid based on receiving, from the base station, the approval of the indication (Guan, ¶0022 - 0024).
11.	Claim 19, is similarly analyzed as claim 5 for obviousness reason discussed above. 
12.	As per claim 6, Guo in view of Guan teaches the apparatus of claim 1, wherein the action time is based on a capability to map a beam indicated for the at least one of the plurality of antenna panels being activated or deactivated (Guan, ¶0228-0229).
13.	Claim 20, is similarly analyzed as claim 6 for obviousness reason discussed above. 
14.	As per claim 7, Guo in view of Guan teaches the apparatus of claim 1, wherein the action time is different for activating the at least one of the plurality of antenna panels than for deactivating the at least one of the plurality of antenna panels (Guan, ¶0049 – 0050).
15.	Claim 21, is similarly analyzed as claim 7 for obviousness reason discussed above. 
16.	As per claim 8, Guo in view of Guan teaches the apparatus of claim 1, wherein the indication indicates, for the at least one of the plurality of antenna panels, an activated status or a deactivated status, wherein, based on the at least one of the plurality of antenna panels being in a deactivated status, the indication further includes a level of deactivation and the action time (Gaun, ¶0008-0009).
17.	Claim 22, is similarly analyzed as claim 8 for obviousness reason discussed above. 
18.	As per claim 9, Guo in view of Guan teaches the apparatus of claim 1, wherein the one or more processors are configured to transmit the indication to the base station in uplink control information or in a media access control (MAC)-control element (CE) (Guan, ¶0153 – 0155).
19.	Claim 23, is similarly analyzed as claim 9 for obviousness reason discussed above. 
20.	As per claim 10, Guo in view of Guan teaches the apparatus of claim 1, wherein the one or more processors are configured to activate or deactivate the at least one of the plurality of antenna panels based on determining whether a number of activated antenna panels of the plurality of antenna panels (Guan, ¶0192), after performing the activation or deactivation of the at least one of the plurality of antenna panels, would be below a threshold or above the threshold, respectively (Guan, ¶0192).
21.	Claim 24, is similarly analyzed as claim 10 for obviousness reason discussed above. 
22.	As per claim 11, Guo in view of Guan teaches the apparatus of claim 1, wherein the one or more processors are configured to activate the at least one of the plurality of antenna panels based on none of the at least one of the plurality of antenna panels being indicated, by the indication, as deactivated (Guan, ¶0028 – 0029), or wherein the one or more processors are configured to deactivate the at least one of the plurality of antenna panels based on none of the at least one of the plurality of antenna panels being indicated, by the indication, as activated (Guan, ¶0028 – 0029).
23.	Claim 25, is similarly analyzed as claim 11 for obviousness reason discussed above. 
24.	As per claim 12, Guo in view of Guan teaches the apparatus of claim 1, wherein the one or more processors are further configured to receive, from the base station, a second indication that activating or deactivating the at least one of the plurality of antenna panels is permitted to be performed earlier than the action time (Guan, ¶0030 – 0033), wherein the one or more processors are configured to activate or deactivate the at least one of the plurality of antenna panels, based on the second indication, earlier than the action time (Guan, ¶0030 – 0033).
25.	Claim 26, is similarly analyzed as claim 12 for obviousness reason discussed above. 
26.	As per claim 13, Guo in view of Guan teaches the apparatus of claim 12, wherein the second indication is an explicit indication or an implicit indication determined from a beam indication received from the base station (Guan, ¶0171 0195-0197).
27.	As per claim 14, Guo in view of Guan teaches the apparatus of claim 1, wherein the one or more processors are further configured to receive, from the base station, a second indication that activating or deactivating the at least one of the plurality of antenna panels is permitted to be performed later than the action time (Guan, ¶0028 – 0029), wherein the one or more processors are configured to activate or deactivate the at least one antenna panel, based on the second indication, later than the action time (Guan, ¶0046- 0047).
28.	As per claim 27, Guo teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions (Guo, ¶0032); and one or more processors communicatively coupled with the transceiver and the memory (Guo, ¶0032), wherein the one or more processors are configured to: receive, from a user equipment (UE), an indication that the UE is to activate or deactivate at least one of a plurality of antenna panels at the UE (Guo, ¶0018 – 0019); and 
Guan communicating, according to an action time at which the UE is to activate or deactivate the at least one of the plurality of antenna panels, with the UE having activated or deactivated the at least one of the plurality of antenna panels (Guan, ¶0005 – 0009). Therefore, taking the combined teaching of Guo and Guan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving performance and save power by exchanging antenna panel parameters.
29.	Claim 29, is similarly analyzed as claim 27 for obviousness reason discussed above. 
30.	As per claim 28, Guo in view of Guan teaches the apparatus of claim 27, wherein the action time is determined within a fixed duration of time after a start reference time, wherein the start reference time is at an end of at least one of: receiving, from the UE, the indication (Guan, ¶0022); transmitting, to the UE, an approval of the indication; or receiving, from the UE, an acknowledgement of receiving, from apparatus, the approval of the indication (Guan, ¶0022).
31.	Claim 30, is similarly analyzed as claim 28 for obviousness reason discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637